DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 10-22-2020. As directed, claims 1, 3, 17, 28, and 32 have been amended. No additional claims have been newly added or newly cancelled. Thus, claims 1-25, 28, 32, and 39 are pending in the current application.

Response to Amendment
Applicant has amended claims 3 and 17 to address minor informalities within the claims. The previously held claim objections are hereby withdrawn.
Applicant has amended claims 1 and 3 to address previously held indefiniteness rejections. The previously held rejections are hereby withdrawn.
Applicant has provided Replacement Sheets for drawings that were previously objected to. The previously held drawing objections are hereby withdrawn.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
In claim 1, line 20: replace –the material— with –a material—
In claim 1, line 21: replace –the internal surface— with
Authorization for this examiner’s amendment was given in an interview with Michael Whittaker on 1-7-2021.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Several prior art devices including Aarestad (US 2011/0066086, US9820881, US 20080163875, US 7762263, US 2018/0125743, US 2017/0143577, US 2019/0125572), Hoffrichter (US 7182082), Hyde (US 2017/0196761), Grashow (US 2015/0173997, US 10092477), and Bachelder (US 2019/00099285) exist in the prior art. However, the closest art of record Aarestad (US 2014/0144450) which discloses a similar chamber element, flange element, and device positioning, as well as recessed portions in the form of a reduction in thickness of the material making up the flange element as outlined in claim 1 of the instant application, fails to anticipate and/or render obvious the precise positioning of the first and second recesses at a location corresponding to the user’s mental protuberance and at a location corresponding to the individual’s thyroid cartilage respectively. Therefore, modifying the recessed portions of the Aarestad ‘450 device to overlie the anatomical landmarks claimed in the instant application would be the result of improper hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785